DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gretchen Parrish on 10 August 2022.
The application has been amended as follows: 

Claim 1:
An implantable sensor for determining a concentration of at least one analyte in a medium, the implantable sensor comprising a flexible, tubular sensor element, the tubular sensor element defining a longitudinal sensor axis, and the tubular sensor element comprising a flexible, tubular body and a plurality of electrode groups wherein each electrode group includes at least two electrode rings adapted for electrochemical determination of the concentration of the analyte; and wherein each of the electrode rings of each electrode group is mounted on the tubular body and is longitudinally spaced apart from each of the other electrode rings mounted on the tubular body, and wherein electrically and/or galvanically insulated supply lines each having an embedded length that extends from proximate an end of the tubular body opposite from an implantation end to a respective one of the electrode rings are embedded in the tubular body such that the embedded length of the supply lines are circumferentially spaced apart from each other within the tubular body and the embedded length of each of the supply lines extends parallel to the longitudinal sensor axis and wherein each of the electrode rings mounted on the tubular body is coupled to a separate supply line and wherein each of the electrode groups includes at least one working electrode and at least one further electrode selected from a counterelectrode and/or a reference electrode positioned on the tubular body in a longitudinally sequential pattern of electrode rings, with each of the electrode groups having the same longitudinally sequential pattern of electrode rings and wherein the implantable sensor produces a signal indicative of analyte concentration when implanted and wherein the plurality of electrode groups are arranged sequentially along the longitudinal sensor axis such that the at least two electrode rings forming each one of the electrode groups are positioned along a continuous longitudinal length of the tubular body which is non-overlapping and separate from the longitudinal length of the tubular body on which the electrode rings of the other electrode groups are positioned; and
wherein when an actuation and evaluation unit actuates one of the plurality of electrode groups to obtain a signal indicative of an analyte concentration, the actuation and evaluation unit additionally subjects to an electrical potential the electrode groups which are longitudinally adjacent to the one electrode group being used to obtain the signal indicative of an analyte concentration to shield the electrode group being used to obtain the signal indicative of the analyte concentration.

Claim 12:
A method for producing an implantable sensor adapted for determining a concentration of at least one analyte in a medium, comprising:
	producing a tubular body for a tubular sensor element wherein the tubular sensor element defines a longitudinal sensor axis;
	applying to the tubular body a plurality of electrode groups, each electrode group having at least two electrode rings at longitudinally spaced apart locations, the at least two electrode rings of each electrode group being adapted for electrochemical determination of the concentration of the analyte wherein the at least two electrode rings of each electrode group comprise at least one working electrode and at least one further electrode selected from a counterelectrode and/or a reference electrode and wherein the electrode rings forming the plurality of electrode groups are arranged such that the at least one working electrode and the at least one further electrode of each electrode group defines a longitudinally sequential pattern of electrode rings with each of the electrode groups defining the same longitudinal sequential pattern of electrode rings and wherein the at least two electrode rings forming each one of the electrode groups are positioned along a continuous longitudinal length of the tubular body which is non-overlapping and separate from the longitudinal length of the tubular body on which the electrode rings of the other electrode groups are positioned; and
	embedding electrically and/or galvanically insulated supply lines for the at least two electrode rings of each electrode group in the tubular body such that the supply lines have an embedded length that extends parallel to the longitudinal sensor axis and from proximate an end of the tubular element opposite from an implantation end to a respective one of the electrode rings and wherein the supply lines are circumferentially spaced apart from each other within the tubular body, and connecting each of the electrode rings to a separate supply line wherein each of the electrode groups independently produces a signal indicative of analyte concentration when implanted; and
providing an actuation and evaluation unit to actuate one of the plurality of electrode groups to obtain a signal indicative of an analyte concentration, the actuation and evaluation unit additionally configured to subject to an electrical potential the electrode groups which are longitudinally adjacent to the one electrode group being used to obtain the signal indicative of an analyte concentration to shield the electrode group being used to obtain the signal indicative of the analyte concentration.


  
Claim 24:
An implantable sensor for determining a concentration of at least one analyte in a medium, the implantable sensor comprising a flexible, tubular sensor element, the tubular sensor element defining a longitudinal sensor axis, and the tubular sensor element comprising a flexible, tubular body wherein a plurality of electrode groups are disposed on the tubular body, each electrode group including at least two electrode rings adapted for electrochemical determination of the concentration of the analyte are mounted on the tubular body, the at least two electrode rings of each electrode group being longitudinally spaced apart, said electrode rings of each electrode group comprising at least one working electrode and at least one further electrode selected from a counter electrode and/or a reference electrode, wherein electrically and/or galvanically insulated supply lines for the at least two electrode rings of each electrode group are embedded in the tubular body, and wherein the supply lines have an embedded length that extends parallel to the longitudinal axis and from proximate an end of the sensor element opposite from an implantation end to a respective one of the electrode rings and wherein the supply lines are circumferentially spaced apart from each other within the tubular body, wherein each electrode group of the implantable sensor independently produces a signal indicative of analyte concentration when implanted and wherein the electrode rings forming the plurality of electrode groups are arranged such that the at least one working electrode and the at least one further electrode of each electrode group defines a longitudinally sequential pattern of electrode rings with each of the electrode groups defining the same longitudinal sequential pattern of electrode rings and wherein the at least two electrode rings forming each one of the electrode groups are positioned along a continuous longitudinal length of the tubular body which is non-overlapping and separate from the longitudinal length of the tubular body on which the electrode rings of the other electrode groups are positioned; and
	an actuation and evaluation unit operably connected with the implantable sensor wherein the actuation and evaluation unit actuates and evaluates the plurality of electrode groups independently of each other;
	wherein when the actuation and evaluation unit actuates one of the plurality of electrode groups to obtain a signal indicative of an analyte concentration, the actuation and evaluation unit additionally subjects to an electrical potential the electrode groups which are longitudinally adjacent to the one electrode group being used to obtain the signal indicative of the analyte concentration to shield the electrode group being used to obtain the signal indicative of the analyte concentration.

Claim 32: canceled
Claim 33: canceled

The claims have been amended as above to incorporate allowable subject matter into the independent claims and clarify the role of the additional electrodes.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to anticipate or make obvious the invention of claims 1, 3, 4, 6-11, 26 as presented, including, inter-alia, an implantable analyte concentration sensor comprising a flexible, tubular sensor element having a plurality of electrode groups, each group including at least a working ring electrode and also a counter ring electrode and/or a reference ring electrode, the longitudinally spaced electrode rings adapted for electrochemical determination of the analyte concentration and being arranged in a longitudinally sequential pattern that is repeated for each of the electrode groups, and a plurality of embedded and circumferentially spaced supply lines in the tubular body, each electrode ring being coupled to a separate supply line, where when one of the electrode groups is activated to obtain a signal indicative of the analyte concentration the electrode groups longitudinally adjacent to the electrode group performing the sensing are also activated to shield the group being used for sensing, in combination with all other limitations in the claims.
The prior art of record fails to anticipate or make obvious the invention of claims 12, 14-23, 30 including, inter-alia, producing an implantable analyte concentration sensor by producing a tubular body and applying to the body a plurality of electrode groups, each group including at least a working ring electrode and also a counter ring electrode and/or a reference ring electrode, the longitudinally spaced electrode rings adapted for electrochemical determination of the analyte concentration and being arranged in a longitudinally sequential pattern that is repeated for each of the electrode groups, and embedding a plurality of circumferentially spaced supply lines in the tubular body, each electrode ring being coupled to a separate supply line, where when one of the electrode groups is activated to obtain a signal indicative of the analyte concentration the electrode groups longitudinally adjacent to the electrode group performing the sensing are also activated to shield the group being used for sensing, in combination with all other limitations in the claims.
The prior art of record fails to anticipate or make obvious the invention of claims 24, 25, 28, 29, 31 as presented, including, inter-alia, an implantable analyte concentration sensor comprising a flexible, tubular sensor element having a plurality of electrode groups, each group including at least a working ring electrode and also a counter ring electrode and/or a reference ring electrode, the longitudinally spaced electrode rings adapted for electrochemical determination of the analyte concentration and being arranged in a longitudinally sequential pattern that is repeated for each of the electrode groups, a plurality of embedded and circumferentially spaced supply lines in the tubular body, each electrode ring being coupled to a separate supply line, and an actuation and evaluation unit operably connected with the sensor, where, when one of the electrode groups is activated by the actuation and evaluation unit to obtain a signal indicative of the analyte concentration, the electrode groups longitudinally adjacent to the electrode group performing the sensing are also activated to shield the group being used for sensing, in combination with all other limitations in the claims.
Van Gorkom teaches selectively activating electrodes for shielding nearby electrodes, as discussed in prior Office Actions, but does not teach actuation being based on locations of groups of electrodes, particularly actuating groups as shields which are located adjacent to another group which is activated for other purposes.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791